PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
University of Iowa Research Foundation
Application No. 16/440,480
Filed: 13 Jun 2019
For: AUTOMATED ASSESSMENT OF GLAUCOMA LOSS FROM OPTICAL COHERENCE TOMOGRAPHY
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 23, 2022 and styled under 37 CFR 1.137(a), which is first treated as a petition to withdraw holding of abandonment, and, in the alternative, as a petition to revive the application under 37 CFR 1.137(a).

The petitions are dismissed.

Petition to Withdraw Holding of Abandonment

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1 Any request for reconsideration filed more than 2 months after the date of this decision may be dismissed as untimely.

The application became abandoned January 7, 2022, for failure to timely submit a reply to the non-final Office action mailed October 6, 2021, which set a three (3) months shortened statutory period for reply. On June 10, 2022, a Notice of Abandonment was mailed. 

Petitioner asserts that a preliminary amendment was filed with the application which canceled Claims 1-13 and added new claims 14-33. Petitioner asserts that the Office action mailed October 6, 2021 contained an examination of canceled Claims 1-13 only. Petitioner further asserts that applicant’s counsel attempted to contact the examiner’s supervisor by phone, and that the supervisor left a voicemail for applicant’s representative stating that the examiner would issue a new Office action prior to the expiration of the period for reply. No new Office action was issued, however, and the application became abandoned.

Petitioner’s arguments have been considered, but are not persuasive.

The Office action mailed October 6, 2021 set a three (3) month shortened statutory period for reply. The cover page of the Office action summary stated that extensions of time were available under 37 CFR 1.136(a), and that failure to respond within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. 133). 

37 CFR 1.135 states, in pertinent part:

(a) If an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise. 

(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

It is undisputed that no reply was filed within the set or extended period for reply. As such, the application is abandoned. Whether applicant believed the application was examined with the proper claim set, or not, a reply to the non-final Office action mailed October 6, 2021 was required to be timely filed to avoid abandonment of the application. 

Petitioner’s assertion that the examiner’s supervisor left a voicemail message stating that a new Office action would be issued prior to the expiration of the time period for reply to the Office action mailed October 6, 2021 is also not persuasive. 37 CFR 1.2 states, in part, that the action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.

While the Office is mindful that the Office action mailed October 6, 2021 is only directed to Claims 1-13, a reply thereto was nonetheless required to be filed to avoid abandonment. In this regard, the failure to file a reply to the Office action resulted in the abandonment of the application. While the Office is mindful of petitioner’s predicament, the argument is nevertheless not persuasive. The showing of record is that applicant received the Office action mailed October 6, 2021, but failed to timely file a reply. As such, the application became abandoned as a matter of law. The Office is therefore without authority to withdraw the holding of abandonment. The petition to withdraw holding of abandonment is therefore DISMISSED.

Petition Under 37 CFR 1.137(a)

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m), and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) and (3).

A proper reply to the non-final Office action mailed October 6, 2021 has not been filed. A grantable petition under 37 CFR 1.137(a) requires that applicant file a reply to the non-final Office action mailed October 6, 2021.

A proper reply to the Office action mailed October 6, 2021 must accompany any renewed petition.

With regard to item (3), a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional is required but has not been provided. Petitioner may wish to utilize the attached petition form if reconsideration is requested.

Petitioner further requests a refund of the petition fee because the application is not abandoned. A refund is not warranted because the application became abandoned as a result of applicant’s failure to respond to an Office action. As such, a petition to revive is required to revive the application. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions


By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web2 

Telephone inquiries related to this decision should be directed to Attorney Advisor Douglas I. Wood at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Cf:	PTO/SB/64 (10-21) PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(a)


    
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)